Title: From James Madison to James Madison, Sr., 25 December 1796
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Decr. 25. 1796
Your two letters of the 12 & 11. came duly to hand since my last. The power of Atty sent me proves sufficient. It will be necessary for you to have a proper one at Richmond to prevent another transfer hither. The weather has been so intensely cold that I have not yet gone out to the proper office with Saml. French’s Certificate. I am at a loss to account for Mr. Noe’s draught. I know of no colour for it. The only instance of my ever owing him as much, within my recollection, was the barbacue I subscribed to, & that I well remember I paid him for shortly after, in gold as I was passing by his House. Not a syllable yet from Mr. Dunbar. Our shipment from Fredg. is now despaired of. The river here is blocked up compleatly; & so no doubt is the Rappahannock. The Thermor. has been 2° degrees below o. We have fortunately recd. a barrel of hams from Sister Macon, but did not get them for some time after their arrival, no letter of notice being sent by which to find the Vessel, & the Capt: not being able to find us. I have recd. a letter from Mr. Watts of N. York, brother in law to Sr. Jno. Johnson inclosing one from Mr. Chew, which revokes the power of Atty given us to sell his land, and lets me know that another has been granted by him in favor of Sr. Jno. It seems that as Agent to Sr. Jno. whilst in England, arrears are due which the land is to go in part paymt. of. Mr. Watts wishes all the information from us possible relative to the land, & our friendly aids for making the most of it. I have promised him both, & consequently must urge you to forward your letter for Mr. Chew open, that I may fulfil the first. The loss of my horse, tho’ I ⟨see⟩ no blame in it, deranges my plans not a little. Let Morda. C. know if you please that Sawney must have Tamerlane in place of him till the spring; and that he must have the young horse at Black Meadow broken & got ready as one to come for us. Nothing new from abroad. Mr. Adams will be President & Mr. Jefferson probably vice Presidt. Wheat abt. 1 ⅓ dolrs. tho’ scarcely any at Market. Flour abt. 10 dolrs. in the domestic market: it is scarcely in demand for the foreign, the navigation being obstructed & likely to remain so for a considerable time.
